Citation Nr: 1217295	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for cancer, including due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing at the RO in August 2011 before the undersigned Acting Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, he submitted additional evidence and waived his right to have the RO initially consider it.  A transcript of the hearing is associated with claims file.  

The Veteran's claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and consideration.


REMAND

The Veteran argues his bilateral hearing loss and tinnitus are the result of acoustic trauma he sustained while in the military, due to his proximity to automatic weapons without hearing protection.  The Veteran also argues that his cancer may have been caused by his exposure to Agent Orange, specifically when he was in Dong Ha, in the Republic of Vietnam.  He states that the origin of his cancer is unknown, but is currently affecting his lungs, rectal area and prostate.   

Service connection may be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran currently has a diagnosis of the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, like organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

As specifically concerning his claim for hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  According to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present before a grant of service connection can be made.  If there is a current hearing loss disability as defined by 38 C.F.R. § 3.385, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

As for the Veteran's claims concerning his bilateral hearing loss and tinnitus, the Veteran was found to have hearing loss within the meaning of 38 C.F.R. § 3.385 on the February 2007 VA examination.  The examiner also found that a diagnosis of tinnitus was warranted.  The Board notes that the Veteran's claims of noise exposure during service are credible and consistent with the duties and circumstances of his service.  

Therefore, resolution of these claims turns on whether these conditions are related or attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

At the February 2007 VA examination, the VA examiner indicated the tinnitus and hearing loss were not due to his military service.  The only rationale for this opinion was that the Veteran's entrance and separation examinations were normal.  The examiner did not comment as to whether or not the acoustic trauma to which the Veteran was exposed during service may have led to the development of hearing loss and/or tinnitus at any time after discharge from service.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury (i.e., acoustic trauma) and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs and post-service VA and private treatment records, etc.).  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment, to show continuity of symptomatology since the claimed injury in service - which, here, was the exposure to toxins.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Furthermore, the Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Consequently, the Veteran needs to be scheduled for another VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus and to specifically comment on whether or not these disabilities developed as a result of acoustic trauma during service.  

Turning to the Veteran's claim for service connection for cancer to include as secondary to Agent Orange exposure, pertinent regulations state that a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309 (2011).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases are among those that shall be service-connected even though there is no record of such disease during service; Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

The Veteran's service personnel records confirm the fact he served in the Republic of Vietnam.  Therefore, the Board finds that he was exposed to herbicides such as Agent Orange while stationed in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service treatment records show no indications for any relevant complaints, treatment, or diagnoses of cancer.  The Veteran's post-service VA treatment records, dating from November 2003 to July 2011, and private treatment records from October 2003 to December 2004, show a diagnosis of rectal cancer in November 2003, with continuing treatment through July 2011.  

However, the Veteran's VA treatment records fail to identify the etiology of his diagnosed rectal cancer.  He contends that while his initial diagnosis was for rectal cancer, the source of the primary tumor was his prostate.  The Veteran has not been afforded a VA examination to determine the original source of his tumor.  There is also no opinion as to whether or not the Veteran's current cancer is related to herbicide exposure in service on a direct basis.  Therefore, the Board finds that there is insufficient evidence to establish that this cancer may be related to herbicide exposure or otherwise attributable to the Veteran's military service.  

The question remains, therefore, whether the Veteran current diagnosis of cancer may be attributed to his military service, including his exposure to Agent Orange while serving in the Republic of Vietnam.  And, in the alternative, if his cancer is not of the type for which there is presumptive service connection, an opinion as to whether the Veteran's cancer may be attributable to his military service on a direct incurrence basis is also requested.  A VA compensation examination is required to ascertain this determinative issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cancer.  The claims file and complete copy of this remand must be made available for review.  All indicated tests and studies should be conducted.  After review of the record and the examination has been completed, the examiner should attempt to express the following opinions:
a) Is it as likely as not that the Veteran's cancer originated in his prostate?  If not, state the primary source of the Veteran's cancer as can best be determined.  
b) If the Veteran's cancer did not originate in the prostate or any other region of the body where it is presumed to have been the result of herbicide exposure, is it as likely as not that the cancer is related to active service, to include herbicide exposure during service.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on information obtained from review of the record, and specifically the service treatment records, the first clinical findings of rectal cancer in a November 2003 VA treatment record and November 2003 surgical reports from Dr. C.L.  If the examiner determines that they are unable to provide the requested opinions without speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.  

2.  Additionally, schedule the Veteran for another VA audiological evaluation to obtain an opinion on the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The claims file and complete copy of this remand must be made available for review.  All indicated tests and studies should be conducted.  The Veteran's statements regarding exposure to acoustic trauma during service should be considered credible.  After review of the record and the examination has been completed, the examiner should attempt to express the following opinions:
a) Is it as likely as not that the Veteran's current hearing loss was incurred or aggravated as a result of acoustic trauma or other injury or illness during active service?
b) Is it as likely as not that the Veteran's current tinnitus was incurred or aggravated as a result of acoustic trauma or other injury or illness during active service? 

The examiner must discuss the rationale of these opinions, whether favorable or unfavorable, based on information obtained from review of the record.  Any negative opinion cannot be based solely on the rationale that the Veteran's service treatment records do not show he had hearing loss or tinnitus during service.  The examiner should specifically comment on whether or not acoustic trauma sustained during active service may eventually result in hearing loss or tinnitus, even if these disabilities are first manifested many years following discharge from service.  The examiner must also specifically comment on the Veteran's reports of ongoing symptoms of hearing loss and tinnitus ever since his discharge from service.  

If the examiner determines that an opinion cannot be reached without resort to mere speculation, in order for the Board to rely on his or her medical opinion, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  If the examiner determines that they are unable to provide the requested opinions without speculation, the reasons and bases for this opinion should be included, and any missing evidence necessary to provide the requested opinions should be identified.  

3.  Readjudicate these claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


